Citation Nr: 0945770	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
migraines.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with sciatica.

4.  Entitlement to an evaluation in excess of 20 percent for 
subacromial impingement, right shoulder.  

5.  Entitlement to a compensable evaluation for bilateral pes 
planus.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1995 to May 1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran's appeal initially included a claim of 
entitlement to service connection for a neck disorder.  By 
rating decision dated October 2006, however, the RO granted 
this claim.  It is thus no longer before the Board for 
appellate review.  

In September 2003, the RO denied entitlement to service 
connection for a bilateral leg disability.  The Veteran did 
not perfect an appeal of this decision.  In August 2005, VA 
received service treatment records that had previously been 
created and were relevant, but had not been considered.  
Under these circumstances VA is required to adjudicate the 
claim without regard to the prior denial.  38 C.F.R. 
§ 3.156(c) (2009).  Accordingly, the claim will be 
adjudicated on a de novo basis.

The claim of entitlement to service connection for a 
bilateral leg disorder, discusses the merits thereof as well 
as the claim of entitlement to an evaluation in excess of 30 
percent for migraines in the REMAND section of this decision, 
and REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
limitation of flexion to 30 degrees by pain, radiating, 
muscle spasms and tenderness, but not ankylosis, neurologic 
impairment, or intervertebral disc disease.

2.  The Veteran is right hand dominant.

4.  The Veteran's right shoulder disability causes limitation 
of motion to shoulder level, increased on repetitive use, but 
not so severe as to limit motion to midway between her side 
and shoulder level.

5.  The Veteran's bilateral pes planus is, at worst, mild.  

6.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's low back, right 
shoulder and bilateral foot disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 40 
percent for low back pain with sciatica are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).  

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for subacromial impingement, right shoulder, 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2009).  

5.  The criteria for entitlement to a compensable evaluation 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA is to notify a 
claimant and his representative, if any, of the information 
and medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence 
the claimant is to provide and which portion of the evidence 
VA will attempt to obtain on the claimant's behalf.  VA is 
also to assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A.  Duty to Notify

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit vacated the Court's decision to 
the extent it required notification of alternative DCs and 
the need to submit potential daily life information.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on her 
claims by letter dated June 2004, before initially deciding 
those claims in a rating decision dated September 2004.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letter, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
April 2005 and March 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified her of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified her of VA's duty to assist and indicated that it 
was developing her claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which 
examiners discussed the severity of the disabilities at issue 
in this appeal.  

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increase, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2009).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the 
service-connected disability involves a joint rated based on 
limitation of motion, adequate consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Low Back Disability

The Veteran contends that her low back disability warrants an 
increased evaluation because it causes constant pain and 
discomfort, severe muscle spasms, weakness and fatigue in the 
low back, sciatica, and associated leg pain.  Allegedly, due 
to these symptoms, by the end of the day, the Veteran can 
barely care for her children and spouse and is unable to rest 
comfortably without taking medication.  

a.  Schedular

The RO has evaluated the Veteran's low back disability as 20 
disabling pursuant to DC 5237.  All diseases and injuries of 
the spine other than intervertebral disc syndrome are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (general rating formula).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237 
(2009).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243 (2009).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  38 C.F.R. § 
4.71a, DCs 5237, 5243, Note (1) (2009).

Normal ranges of motion of the thoracolumbar spine include: 
flexion-extension backward from 0 to 30 degrees; flexion-
extension forward from 0 to 90 degrees; lateral flexion from 
0 to 30 degrees; and rotation from 0 to 30 degrees.  38 
C.F.R. 
§ 4.71a, Plate V (2009).

Following discharge from active duty, in 2000 and again in 
2002, the Veteran injured her back.  Thereafter, including 
during Reserve service, private outpatient treatment visits, 
and VA examinations conducted in September 2001 and July 
2003, the Veteran reported and received treatment for low 
back complaints, including tenderness and pain, occasionally 
radiating.  Medical professionals, including the VA 
examiners, confirmed low back pain, but no other 
abnormalities, including limitation of motion or weakness.  
X-rays taken during this time period revealed no low back 
abnormalities.  During a VA neurological examination 
conducted in July 2003, the examiner noted a positive 
straight leg raising sign, which prompted him to order 
magnetic resonance imaging.  Again, however, testing revealed 
no abnormalities.

Since the Veteran filed a claim for an increased evaluation 
for a low back disability, she has sustained another low back 
injury and has continued to receive low back treatment and 
undergone additional VA examinations.  During treatment 
visits and examinations, medical professionals noted 
additional low back symptomatology, suggesting a worsening of 
the disability, and a more aggressive course of treatment 
involving a combination of pain medication, heating pads, 
physical therapy and chiropractic care.   

During a VA examination conducted in December 2004, an 
examiner noted limitation of motion of the lumbar spine with 
pain on flexion at 60 degrees, and motion to 65 degrees with 
pain, extension to 25 degrees, lateral flexion to 25 degrees, 
and rotation to 25 degrees.  There was no additional 
limitation secondary to fatigue, weakness, or lack of 
endurance, and a positive straight leg raising sign on the 
right, but with a normal neurological evaluation.  The 
examiner commented that, due to recent normal magnetic 
resonance imaging, there was no evidence of orthopedic or 
neurological dysfunction.

In 2005, a private chiropractor noted spasms of the lumbar 
spine.  X-rays revealed a reduced lordotic curve thought to 
be due to a 2005 back injury.  

On VA examination in March 2006, the Veteran could flex 
forward to 30 degrees, before experiencing pain and was 
unable to flex beyond 50 degrees.   Painful motion is limited 
motion for purposes of VA disability ratings.  See, e.g., 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995); Powell v. 
West, 13 Vet. App. 31, 33-34 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995). 

Accordingly, the Veteran meets the criteria for a 40 percent 
rating under the general rating formula.  A higher rating 
would require ankylosis, but she has had significant motion 
throughout the course of this appeal and has not been found 
to have fixation of spinal segments.

A remaining question is whether she is entitled to separate 
ratings for neurologic impairment.  

Medical professionals first treated the Veteran for low back 
complaints, including pain, occasionally radiating, during 
her period of active duty.  They diagnosed back pain, low 
back strain, sciatica and radiculopathy; one indicated that 
the Veteran, who was then pregnant, had sciatica secondary to 
compression of the sciatic nerve from an enlarged uterus.  

The Veteran continued to report sciatica during outpatient 
treatment visits dated in 2006, but medical professionals did 
not objectively find neurologic impairment.  At the March 
2006 examination, the Veteran denied radiating pain.  While 
straight leg raising was positive on the right, all 
neurologic findings were within normal limits.  Given the 
absence of radiating pain, and the normal diagnostic and 
examination findings, the weight of the evidence is against 
the grant of separate ratings for neurologic impairment.

A 40 percent rating is warranted for the back disability 
under DC 5237, but a higher rating is not warranted under any 
other DC pertinent to rating spine disabilities.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

b.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran asserts that her low back symptoms 
cause some interference with her employment (she allegedly 
missed four days of work during the past year due to low back 
pain), an assertion that could be construed as raising the 
question of whether the Veteran is entitled to an increased 
evaluation for her low back disability on an extraschedular 
basis.  In response to this assertion, however, no referral 
is needed.  The evidence before VA does not establish that 
the available schedular evaluation is inadequate.  Rather, 
the schedular criteria upon which the evaluation is based 
reasonably describe the level of severity and symptomatology 
of the Veteran's low back disability, and include 
consideration of her low back pain, tenderness, spasms and 
limitation of motion.  

c.  Total Disability Evaluation

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) is also a component of a 
claim for a higher initial or increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran does not assert and the evidence 
does not establish that the Veteran is unemployable secondary 
to her service-connected low back disability, alone or in 
conjunction with her other service-connected disabilities.  
Consideration of a claim for a TDIU is thus not mandated.

2.  Right Shoulder Disability

According to written statements the Veteran submitted during 
the course of this appeal, her right shoulder disability 
warrants an increased evaluation because it causes much pain 
when lifting her right arm, including beyond a horizontal 
position, and interferes greatly with her activities of daily 
living.  Allegedly, it hinders her ability to care properly 
for her children. 


a.  Schedular

The RO has evaluated the Veteran's right shoulder disability 
as 20 percent disabling pursuant to DC 5201.  This DC 
provides that a 20 percent evaluation is assignable for 
limitation of motion of the dominant or non-dominant arm at 
shoulder level, or the non-dominant arm midway between side 
and shoulder level.  A 30 percent evaluation is assignable 
for limitation of motion of the dominant arm midway between 
side and shoulder level, or the non-dominant arm to 25 
degrees from the side.  A 40 percent evaluation is assignable 
for limitation of motion of the dominant arm to 25 degrees 
from side.  38 C.F.R. § 4.71a, DC 5201 (2009).

An evaluation in excess of 20 percent is also assignable for 
ankylosis of scapulohumeral articulation and malunion of the 
humerus with marked deformity.  38 C.F.R. § 4.71a, DCs 5200, 
5202 (2009).

Normal ranges of motion of the shoulder include: forward 
elevation (flexion) from 0 to 180 degrees with 90 degrees 
being at shoulder level and 45 degrees being midway between 
side and shoulder level; shoulder abduction from 0 to 180 
degrees with 90 degrees being at shoulder level and 45 
degrees being midway between side and shoulder level; and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2009).

Based on these criteria, the evidence establishes that the 
Veteran's right shoulder disability picture does not more 
nearly approximate the criteria for an increased evaluation.  
This evidence shows that, during the course of this appeal, 
the Veteran's right shoulder disability caused limitation of 
motion with pain, increased on repetitive use, but not so 
severe that her arm remained midway between her side and 
shoulder level.

Medical professionals first treated the Veteran for right 
shoulder complaints, including pain, in 2000, during a period 
of active duty for training.  At that time, she was hit with 
a very heavy (70 pound) mail bag, which knocked her over.  X-
rays revealed no abnormalities.

Thereafter, including during subsequent Reserve service, 
outpatient treatment visits and VA examinations conducted in 
September 2001, July 2003, December 2004 and March 2006, she 
continued to complain of intermittent right shoulder pain, 
increased during certain activities.  Medical professionals 
confirmed such pain, including on motion, also noted 
tenderness and limitation of motion (abduction on the right 
to, at worst, 90 degrees, abduction on the left to, at worst, 
90 degrees, forward flexion on the right to, at worst, 100 
degrees (or to 60 degrees on repetitive use), forward flexion 
on the left to, at worst, 100 degrees (or to 60 degrees on 
repetitive use), internal rotation to, at worst, 45 degrees, 
and external rotation to, at worst, 30 degrees), attributed 
these symptoms to impingement syndrome, and noted that these 
symptoms were affecting the Veteran's right, dominant 
shoulder.  X-rays of the right shoulder taken during this 
time period revealed no abnormalities.  

The current 20 percent evaluation for her right shoulder 
disability contemplates the objectively confirmed symptoms 
noted above.  This evidence that she is able to achieve 
motion of the arm to approximately shoulder level.  Although 
a somewhat more severe limitation of motion was reported on 
repetitive motion, she was still able to move the arm to well 
beyond the midway point between the side and shoulder.  Hence 
the disability most nearly approximates the criteria for the 
20 percent rating.  In the absence of evidence of more severe 
limitation of motion of the right shoulder, including during 
flare-ups or on repetitive use, ankylosis or malunion of the 
humerus, an evaluation in excess of 20 percent is not 
assignable under DC 5201, or any other DC pertinent to rating 
shoulder disabilities.

b.  Extraschedular

The Veteran asserts that her right shoulder symptoms cause 
some interference with her employment (she allegedly needs 
help at work carrying her equipment), an assertion that could 
be construed as raising the question of whether the Veteran 
is entitled to an increased evaluation for her right shoulder 
disability on an extraschedular basis.  In response to this 
assertion, however, no referral is needed.  The evidence 
before VA does not establish that the available schedular 
evaluation is inadequate.  Rather, the schedular criteria 
upon which the evaluation is based reasonably describe the 
level of severity and symptomatology of the Veteran's right 
shoulder disability, and include consideration of her right 
shoulder pain, tenderness, and limitation of motion.  

c.  Total Disability Evaluation

The Veteran does not assert and the evidence does not 
establish unemployability secondary to the Veteran's service-
connected right shoulder disability, alone or in conjunction 
with her other service-connected disabilities.  She has 
reported that she is gainfully employed.  Consideration of a 
claim for a TDIU is thus not mandated.

3.  Bilateral Foot Disability

According to written statements the Veteran submitted during 
the course of this appeal, her bilateral foot disability 
warrants an increased evaluation because it causes constant 
pain.

a.  Schedular

The RO has evaluated the Veteran's bilateral foot disability 
as 0 percent disabling pursuant to DC 5276.  This DC provides 
that a 0 percent evaluation is assignable for mild acquired 
flatfoot; symptoms relieved by built-up shoe or arch support.  
A 10 percent evaluation is assignable for moderate acquired 
flatfoot; weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 20 percent 
evaluation is assignable for severe acquired flatfoot, 
unilateral, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is assignable for 
severe acquired flatfoot, bilateral, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 
(2009).  

A compensable evaluation is also assignable under DC 5280, 
which governs ratings of hallux valgus.  This DC provides 
that a 10 percent evaluation is assignable for severe hallux 
valgus, if equivalent to amputation of the great toe, or 
operated with resection of the metatarsal head.  38 C.F.R. § 
4.71a, DC 5280 (2009).  

Based on these criteria, the evidence establishes that the 
Veteran's bilateral pes planus disability picture does not 
more nearly approximate the criteria for an increased 
evaluation.  This evidence shows that, during the course of 
this appeal, the Veteran's bilateral pes planus has been, at 
worst, mild.  

Medical professionals regularly treated the Veteran for foot 
complaints, including pain and swelling, during service, 
beginning in 1995, and attributed these complaints to pes 
planus, tendinitis and metatarsalgia.  On enlistment 
examination, one medical professional characterized the pes 
planus as mild.  Following boot camp, another medical 
professional issued the Veteran arch supports for the 
condition.  On separation examination, another medical 
professional indicated that the pes planus was symptomatic.  

Since then, medical professionals have noted mild or no pes 
planus or other foot abnormalities, including, mild hallux 
valgus, and the use of orthotics.  For instance, during a VA 
examination conducted in September 2001, a VA examiner 
diagnosed a mild flat foot deformity manifested by activity-
related fatigue-type pain in the feet.  

During VA examinations conducted in July 2003 and December 
2004, VA examiners noted pain on motion of the feet, 
diagnosed supple flat foot deformities where the Veteran's 
heels were right in the varus, no abnormal callosities, no 
metatarsalgia, and no dysfunction of the posterior tibial 
tendons, indicated that the flatfoot was not causing any 
deficit, and related secondary changes of the 
metatarsophalangeal joints bilaterally to the medial overload 
from flatfoot. 

During an outpatient treatment visit dated June 2003, a 
physician informed the Veteran that the sandals she was 
wearing were contributing to her foot pain and advised her to 
use her orthotic inserts.  

During a VA examination conducted in March 2006, a VA 
examiner indicated that there was no objective data to 
support a diagnosis of pes planus.  He diagnosed mild 
bilateral hallux valgus.  He noted that the Veteran had no 
calluses, edema, corns, restricted or painful motion, 
instability, abnormal weight-bearing or pain on manipulation 
of the Achilles.  He further noted that the Veteran's had 
fully constituted arches in nonweight-bearing.  

As previously indicated, the Veteran is currently in receipt 
of a 0 percent evaluation for her bilateral foot disability, 
which contemplates the objectively confirmed symptoms noted 
above.  In the absence of evidence of more than mild pes 
planus or severe hallux valgus, an evaluation in excess of 0 
percent is not assignable under DC 5276, or any other DC 
pertinent to rating foot disabilities.

b.  Extraschedular

The Veteran asserts that her bilateral foot symptoms cause 
some interference with her employment (she allegedly needs 
help at work carrying her equipment), an assertion that could 
be construed as raising the question of whether the Veteran 
is entitled to an increased evaluation for her bilateral foot 
disability on an extraschedular basis.  

In response to this assertion, however, no referral is 
needed.  The evidence before VA does not establish that the 
available schedular evaluation is inadequate.  Rather, the 
schedular criteria upon which the evaluation is based 
reasonably describe the level of severity and symptomatology 
of the Veteran's bilateral foot disability, and include 
consideration of her mild foot symptomatology, including pain 
and limitation of motion.  


d.  Total Disability Evaluation

The Veteran does not assert and the evidence does not 
establish unemployability secondary to the Veteran's service-
connected bilateral foot disability, alone or in conjunction 
with her other service-connected disabilities.  Consideration 
of a claim for a TDIU is thus not mandated.

4.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should any of her disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the aforementioned evaluations are the most appropriate given 
the medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
increased evaluations for low back, right shoulder and 
bilateral foot disabilities are not met.  In reaching this 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect the disabilities have on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  The Board also considered the benefit-of-the-doubt 
rule, but because the preponderance of the evidence is 
against each claim, the rule is not for application.


ORDER

An increased evaluation of 40 percent is for low back pain 
with sciatica is granted.

An evaluation in excess of 20 percent for subacromial 
impingement, right shoulder, is denied.  

A compensable evaluation for bilateral pes planus is denied.    


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  Examinations in support of 
the claims being remanded are necessary.  

First, service and post-service treatment records show that 
the Veteran reported and received treatment for bilateral leg 
problems during service and after discharge.  To date, 
however, VA has not obtained a medical opinion addressing 
whether any current bilateral leg disorder is related to the 
in-service bilateral leg problems. 

Second, the RO afforded the Veteran a VA examination in 
support of her claim for an increased evaluation for migraine 
headaches, but the report of that examination is inadequate 
to decide this claim.  According to VA outpatient treatment 
records, since the Veteran underwent the examination, her 
headaches have worsened, manifesting six to eight times 
monthly and occasionally lasting up to four or five days.  
Another examination is thus needed so that an examiner can 
discuss the current level of impairment caused by the 
headaches.

In addition, the Veteran asserts that her migraine headaches 
greatly interfere with her employment.  To be awarded an 
increased evaluation for such headaches under 38 C.F.R. 
§ 4.124a, DC 8100, the evidence must establish that the 
headaches cause severe economic inadaptability.  The RO 
should thus inform the Veteran on remand of the need to 
submit information from her employer substantiating her 
assertion of employment interference secondary to migraines.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Ask the Veteran to provide 
confirmation from her employer of the 
amount of time that she has missed work 
secondary to migraines. 

2.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for service connection for a bilateral 
leg disorder.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any bilateral leg 
disorder shown to exist; 

b) offer an opinion as to whether 
such disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
bilateral leg complaints; 

c) provide a rationale, with 
specific references to the 
record (including the Veteran's 
statements), for the opinion 
provided; and   

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for an increased evaluation for 
migraines.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) offer an opinion as to whether 
the Veteran's migraines are 
frequent, completely prostrating 
and/or prolonged; 

b) offer an opinion as to whether 
the migraines are productive of 
severe economic inadaptability; 

c) in so doing, rely not only on the 
Veteran's reported medical history, 
including all symptoms associated 
with her headaches, but also on all 
employment information in the claims 
file and outpatient treatment 
records showing a worsening of the 
headaches; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Readjudicate the claims being 
remanded.  If either benefit sought on 
appeal remains denied, provide the Veteran 
and her representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


